                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9    HARBOUR HOMES, LLC, a Washington                    CASE NO. C19-0432-JCC
      limited liability company,
10
                                                          MINUTE ORDER
11                            Plaintiff,
                  v.
12
      NEVADA CAPITAL INSURANCE
13    COMPANY, a Nevada insurance company,
14                            Defendant.
15

16           The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18           This matter comes before the Court on the parties’ praecipe to correct (Dkt. No. 17) their
19   stipulation and proposed order of dismissal (Dkt. No. 15). The parties state that their previous
20   stipulation erroneously asked that this action be dismissed without prejudice, and they now
21   request that this action be dismissed with prejudice. (See id.; Dkt. No. 15). Having thoroughly
22   considered the praecipe and the relevant record, the Court hereby AMENDS its prior minute
23   order (Dkt. No. 16) as follows: Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A), this
24   stipulation is self-executing, and this action is DISMISSED with prejudice and without an award
25   of costs or attorney fees to either party.
26           //

     MINUTE ORDER
     C19-0432-JCC
     PAGE - 1
 1        DATED this 11th day of February 2020.

 2                                                William M. McCool
                                                  Clerk of Court
 3
                                                  s/Tomas Hernandez
 4
                                                  Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-0432-JCC
     PAGE - 2
